Judgment, so far as appealed from, and the order unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Tillie Fisher to the sum of $7,701.10, and the judgment as entered in favor of the plaintiff Michael Fisher to the sum of $2,000; in which event the judgment, as so modified, and the order appealed from are affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.